Citation Nr: 0844519	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

A review of the record showed that the veteran's claims file 
was transferred, and his appeal certified, to the Board in 
June 2006.  In April 2007, the veteran submitted 
correspondence directly to the RO, which then forwarded it to 
the Board.  The Board received this correspondence in August 
2007.  The veteran submitted additional correspondence to the 
RO in March 2008.  The RO forward that correspondence to the 
Board in April 2008.  Included with the correspondence 
received at the Board in August 2007 was a copy of the 
citation showing the veteran's receipt of the Army 
Commendation Medal for Valor.  The remainder of the 
correspondence consisted of lay statements in support of his 
claims.  

Because the RO received these documents after it had 
transferred the veteran's claims file to the Board in June 
2006, the RO has not considered any of them in any of its 
adjudications.  Moreover, the veteran has not waived his 
right to have the RO issue a decision after considering these 
documents.  38 C.F.R. § 20.1304(c) (2008).  

The Board does not find that either a remand to the RO to 
reconsider the veteran's appeal in light of these documents 
or a waiver from the veteran permitting the Board to consider 
them in the first instance is necessary before the Board 
proceeds with adjudication of these claims.  For reasons 
discussed more fully below, the Board is granting the hearing 
loss and tinnitus service connection claims.  To the extent 
that these documents constitute evidence that is pertinent to 
these claims, the veteran could not be prejudiced by any 
procedural errors.  As for the PTSD claim, the copy of the 
citation showing his receipt of the Army Commendation Medal 
for Valor is essentially duplicative of evidence already in 
the file, which showed that he had earned this award.  Thus, 
the RO did have this evidence to review when it adjudicated 
the veteran's claim.  Consequently, the Board may proceed 
with the adjudication of this claim.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy while 
serving in Vietnam.

2.  The veteran's lay statements concerning in-service noise 
exposure, coupled with the evidence demonstrating that he 
engaged in combat with the enemy, are satisfactory evidence 
of in-service noise exposure.

3.  The veteran's lay statements concerning in-service noise 
exposure with resulting hearing loss and tinnitus are 
consistent with the circumstances of his service.  

4.  The veteran's lay statements concerning the onset of his 
hearing loss and tinnitus are not outweighed by evidence to 
the contrary.  

5.  The competent medical evidence does not include a 
diagnosis of PTSD in conformance with the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV) criteria.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R 
§ 3.303, 3.304(d) (2008).  

2.  Tinnitus was incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R 
§ 3.303, 3.304(d) (2008).  

3.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

For reasons explained more fully below, the Board is granting 
the veteran's bilateral hearing loss and tinnitus claims.  As 
this represents a full grant of benefits sought on appeal for 
those two claims, the veteran could not have been prejudiced 
by any VCAA deficiencies.  The Board will refrain from 
further discussion of the VCAA as it pertains to those two 
claims.

Regarding the PTSD claim, the Board first finds that VA has 
no further duty to notify prior to Board adjudication.  Prior 
to initial adjudication of the veteran's claim, in 
correspondence dated in October 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits for 
PTSD.  The RO advised the veteran of VA's duties under the 
VCAA and of the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Although no longer required by the 
regulations, the Board observes that the RO also requested 
that the veteran send any evidence in his possession that 
pertained to the claim.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)).  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

The Board acknowledges that the veteran was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim 
prior to issuance of the initial adjudication of his claim in 
February 2005.  Despite the timing error, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).  For reasons explained more fully below, the 
Board is denying the claim of entitlement to service 
connection for PTSD.  As such, neither a disability rating 
nor an effective date will be assigned, making evidence 
pertaining to either of these elements irrelevant.  A failure 
to provide notice of these elements could not have resulted 
in prejudice.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and personnel records (i.e. the veteran's 
"201" file).  The veteran has not identified any medical 
records relevant to the PTSD claim that have not been 
associated with the claims file.  The veteran was provided 
with a VA medical examination for this claim, a report of 
which has been associated with the claims file.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Hearing Loss and Tinnitus

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (2002); 38 
C.F.R. § 3.304(d) (2008).  However, this reduced evidentiary 
burden relates only to the issue of service incurrence, and 
not to whether the veteran has a current disability or 
whether a current disability is linked to the incident in 
service; those two questions require medical evidence.  See 
Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The veteran maintained in his application for compensation 
benefits, received at the RO in August 2004, that he had had 
hearing loss and ringing in the ears ever since he was 
exposed to noise in the military.  In a statement received in 
November 2004, the veteran asserted that he was exposed while 
in the infantry.  
 
The Board first finds that the evidence unquestionably shows 
that the veteran is a combat veteran entitled to the 
presumption found in section 1154(b).  The veteran's DD Form 
214 confirmed that he earned numerous awards for his service 
in Vietnam.  Some of these included the Combat Infantry 
Badge, the Purple Heart, and the Army Commendation Medal with 
"V" Device.  Each of these awards is indicative of combat.  

The veteran also submitted a document from the Department of 
Defense, dated in March 1967, describing what he had done to 
earn the Army Commendation Medal with "V" Device.  
According to this document, in January 1967 the veteran was 
engaged in military operations against hostile forces in the 
Republic of Vietnam.  On this particular instance, the 
company's commander had been wounded by an insurgent force.  
As they were under "extremely heavy and accurate fire," the 
veteran rushed out to the wounded commander and helped him 
move to a safe location.  In the process, the veteran took 
two rounds to his pack.  This document clearly establishes 
that the veteran personally participated in events 
constituting an actual fight or encounter with military foe.  
Moreover, it is a clear testament of his extraordinary 
bravery.  

Having found that the veteran is a combat veteran, the Board 
next considers the medical evidence.  See Huston v. Principi, 
18 Vet. App. 395, 402 (2004) (holding that the reduced 
evidentiary burden under 38 U.S.C.A. § 1154(b) relates only 
to the issue of service incurrence, and not to whether the 
veteran has a current disability or whether a current 
disability is linked to the incident in service; those two 
questions require medical evidence).  

The service medical records were negative for complaints or 
diagnoses of bilateral hearing loss or tinnitus.  The 
veteran's service medical records included three audiological 
evaluations, dated in December 1965, June 1966 November 1968.  
None of these showed hearing loss as defined by VA 
regulations.  The November 1968 report, which was prepared 
upon the veteran's discharge, included the following results 
from an audiological evaluation in pure tone thresholds, in 
decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
--
5
LEFT
0
0
0
--
5

These results showed that upon his discharge, the neteran did 
not have impaired hearing satisfying the criteria for a 
disability under VA regulations.  38 C.F.R. § 3.385 (2008).  
Neither of the other two in-service audiograms revealed the 
presence of hearing loss either.  The competent medical 
evidence also failed to show that the veteran had 
sensorineural hearing loss (an organic disease of the nervous 
system) to a degree compensable under VA regulations within 
one year of his discharge.  Such a diagnosis would entitle 
the veteran to service connection on a presumptive basis.  
See 38 C.F.R. § 3.309(a) (2008).  

The competent medical evidence does show that the veteran 
currently has a hearing loss disability under 38 C.F.R. § 
3.385 (2008).  In a VA audiological examination report, dated 
in January 2005, the audiologist noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
45
LEFT
20
20
30
35 
50

Speech recognition scores per the Maryland CNC Word List were 
96 percent in each ear.  The audiologist diagnosed mild to 
moderate high frequency sensorineural hearing loss in the 
right ear and mild to moderate mixed high frequency hearing 
loss in the left.  

The audiologist also discussed the veteran's history of noise 
exposure which included sources such as artillery, gunfire, 
grenades, and mortars in the military.  Possible post-service 
sources of exposure included work as an aircraft mechanic, 
but the veteran reported wearing hearing protection all the 
time.  The veteran denied a family history of hearing loss or 
use of ototoxic drugs.  The audiologist reported that the 
veteran's claims file was not available for review.  
Regarding tinnitus, the audiologist noted the veteran's 
report of "ringing in the ears" bilaterally that had its 
onset in 1966 when the veteran was in the military.  

In an addendum to the VA audiological examination report, 
dated in March 2006, the VA audiologist reported that she had 
reviewed the claims file.  Noting that the veteran's 
audiograms conducted in service in 1965, 1966, and 1968 
revealed hearing sensitivity within normal limits 
bilaterally, the audiologist concluded that hearing loss and 
tinnitus were not caused by the veteran's military service.  

The Board finds that although the competent medical evidence 
does not link the veteran's current hearing loss and tinnitus 
to his in-service noise exposure, the criteria for service 
connection have nonetheless been met for both disabilities.  

The Board must consider and weigh all of the evidence 
submitted, including lay evidence.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (citing Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The 
appellant's credibility affects the weight to be given to his 
testimony.  Washington v. Nicholson, 19 Vet. App. 363, 369 
(2005).  Weighing the lay and medical evidence here, the 
Board concludes that the veteran's lay statements linking his 
hearing loss and tinnitus to his active duty service are 
slightly more probative, or at the very least in relative 
equipoise, with the VA audiologist's negative nexus opinion.  

It does not appear that the VA audiologist considered the 
presumptions of section 1154(b).  As applied to this case, 
the veteran is entitled to a presumption that he was in fact 
exposed to noise from "artillery, gunfire, grenades, and 
mortars" because such noise exposure is consistent with the 
circumstances of combat.  38 U.S.C.A. § 1154(b) (2002); 38 
C.F.R. § 3.304(d) (2008).  It is not clear whether the VA 
audiologist accepted as a fact that the veteran was subjected 
to this noise or whether she relied entirely on the in-
service audiogram reports showing normal hearing.  Given that 
the veteran denied any other sources of noise exposure, or 
any ear pathologies, the VA audiologist should have provided 
a statement attempting to reconcile her opinion with the 
absence of any possible causes of hearing loss and tinnitus 
other than in-service acoustic trauma.  

The veteran's statement in his application for compensation 
benefits that his hearing loss and tinnitus began in service 
and continued to the present are inherently credible, 
particularly when considering the circumstances of his 
service.  These statements are not outweighed by evidence to 
the contrary.  The veteran is competent to report that he 
experienced certain symptoms in service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Under the facts of this case, 
the veteran is competent to report he experienced both 
hearing loss and tinnitus.  The competent medical evidence 
establishes that he has hearing loss; his statements only 
pertained to the symptoms that currently support the 
diagnosis.  Under the circumstances of this case, the Board 
finds the veteran competent to provide such statements.  See 
Jandreau, 492 F.3d at 1376, 1377 (discussing circumstances in 
which lay evidence is competent to address medical etiology).  
As for the tinnitus, the veteran is competent to provide his 
own lay statements linking his tinnitus to his active duty 
service because tinnitus (i.e. ringing in the ears) is 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates DSM-IV as the governing criteria 
for diagnosing PTSD.  38 C.F.R. § 4.125(a) (2008).  

For a PTSD service connection claim, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (2002); 38 C.F.R. § 3.304(f)(1) (2008).   

As discussed more fully above, the veteran is without 
question a combat veteran.  To the extent that the veteran's 
claimed stressors are related to that combat, they are 
presumed to be credible.  Moreover, there is no evidence 
contradicting any of the veteran's accounts regarding his 
combat experiences.  The Board, however, must deny the 
veteran's claim because the competent medical evidence does 
not include a diagnosis of PTSD.  The only medical evidence 
concerning PTSD is found in a VA examination report, dated in 
December 2004.  In that report, Dr. S.O. discussed the 
veteran's pertinent history as found in his claims file and 
computerized medical record, and as reported by the veteran.  
The doctor noted that the veteran had served in Vietnam and 
had received the Purple Heart, Combat Infantry Badge, and a 
Commendation for Valor for his service there.  The doctor 
stated that the veteran had been subjected to combat on an 
"almost daily basis."  The doctor also noted the veteran's 
in-service shrapnel injury from a grenade.  The doctor also 
discussed the veteran's post-service history, which was 
negative for any trauma.  

Dr. S.O. then discussed mental status examination findings 
and concluded that the veteran had "minimal problems with 
depression and mild to moderate problems with anxiety."  
Psychological testing, according to the doctor, showed the 
presence of mild anxiety but "no major symptoms of post-
traumatic stress."  Under Axis I and Axis II diagnoses, the 
doctor reported "none."  Under Axis V, the doctor assigned 
a Global Assessment of Functioning (GAF) score of 82, 
indicating absent or minimal symptoms of psychological 
impairment.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  The doctor 
commented that the veteran is "functioning quite well" and 
had "only mild or transient problem [sic]."  

The Board concludes that this examination report is highly 
probative against the veteran's claim.  The doctor thoroughly 
discussed subjective and objective findings, including the 
documentation of the veteran's in-service combat.  The Board 
acknowledges that in a statement dated in March 2008, he 
alleged that the VA examination was inadequate.  The report, 
however, is comprehensive and on its face, appears to be 
complete.  The Board finds no basis to remand for another 
examination.  

Last, the Board has considered the veteran's lay statements 
concerning his PTSD claim.  In his substantive appeal, dated 
in April 2006, he asserted that although he was not having 
problems with PTSD at the moment, he felt that because he had 
received the Purple Heart and Combat Infantry Badge, he 
should be service-connected.  The VA regulations are clear 
that a PTSD diagnosis conforming the DSM-IV criteria is 
required for a claim to prevail on the merits.  38 C.F.R. 
§ 4.125(a) (2008).  This would require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran's statements can not support finding 
that he has a PTSD diagnosis.

As the preponderance of the evidence is against the PTSD 
claim, the benefit of the doubt doctrine is not applicable, 
and the Board must deny the claim.  38 U.S.C.A. 5107(b) 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

1.  Service connection for bilateral hearing loss is granted.

2.  Service connection for tinnitus is granted.

3.  Service connection for PTSD is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


